Citation Nr: 0210034	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  01-06 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1968 to April 1970.  Service in Vietnam is 
indicated by the evidence of record.

This case comes to the Board of Veterans Appeals (the Board) 
on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO) which granted entitlement to 
service connection for PTSD and assigned a 10 percent 
evaluation, effective March 28, 2000.  The veteran testified 
at a hearing chaired by the undersigned member of the Board 
at the RO in June 2002. 


FINDING OF FACT

The veteran's PTSD symptomatology causes occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as: depression, Vietnam flashbacks and 
nightmares, intrusive thoughts and memories, sleep 
disturbances, impaired impulse control, difficulty in 
adapting to stressful circumstances, memory loss and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD 
have been met, effective August 4, 2000.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 
(2001); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for a 70 percent disability rating for PTSD 
have been met, effective March 19, 2001.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.400, 4.7, 4.130, Diagnostic 
Code 9411 (2001); Fenderson v. West, 12 Vet. App. 119 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue of 
entitlement to an increased disability rating for PTSD.

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the veteran was informed in the March 
2001 Statement of the Case of the pertinent law and 
regulations and the types of evidence that could be submitted 
by him in support of his claim.  The veteran has submitted 
both lay and medical evidence in support of his claim. 

The veteran testified at his June 2002 hearing that he was 
receiving private outpatient psychiatric treatment at a 
hospital and that he would obtain and submit those records to 
the Board (hearing transcript, page 3).  A 30 day hold was 
put on the case by the undersigned to afford him the 
opportunity to secure those records and have them forwarded 
to the Board.  No additional records have been received.  The 
veteran and his representative have not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.

Duty to assist

With respect to VA's statutory duty to assist the veteran on 
the development of his claim, the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim.  

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).

The report of an August 2000 psychiatric examination of the 
veteran for VA compensation purposes is of record.  
Additional psychiatric reports and treatment records are also 
on file.  After review of the claims file, the Board 
concludes that there is sufficient evidence of record with 
which it may make an informed decision.  

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim, 
including presenting testimony at a personal hearing before 
the undersigned in June 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would  only serve to unnecessarily delay 
a favorable decision.  Accordingly, the Board will proceed to 
a decision on the merits.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.

Specific schedular criteria for rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  Effective November 7, 1996, 
before the veteran's claim was filed, VA's Rating Schedule, 
38 C.F.R. Part 4, was amended with regard to rating mental 
disorders, including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 
1996) [codified at 38 C.F.R. § 4.130].  Since the veteran's 
initial claim for benefits based on PTSD was not filed until 
March 2000, after the regulatory change occurred, only the 
current version of the schedular criteria is applicable to 
his claim.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).

The VA Schedule for Rating Disabilities reads in pertinent 
part as follows:

PTSD

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 71 to 
80 is defined as transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) or no more than slight impairment in social, 
occupational or school functioning (e.g., temporarily falling 
behind in schoolwork).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The follow is a synopsis of the medical evidence which the 
veteran deems pertinent to the veteran's claim.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
this case, there is no relevant evidence prior to 2000 
because the veteran did not seek VA benefits or treatment for 
PTSD prior to that time.  [See the June 2002 hearing 
transcript, page 12:  "I've never gone to the VA or anybody 
for anything."]  

Treatment reports

VA outpatient records dated from January to December 2000 are 
of record reveal that the veteran complained in January 2000 
of symptomatology that included insomnia, decreased energy 
and concentration, anhedonia, crying spells, depression, 
flashbacks and nightmares of Vietnam, and isolation.  It was 
reported that the veteran was working.  He had been married 
for sixteen years and had a daughter; he said that he had a 
good relationship with his wife, who was a registered nurse.  
On mental status examination, the veteran's mood was 
considered depressed.  PTSD and major depressive disorder 
were diagnosed; GAF was 60.  

When seen in February 2000, the veteran said that he was 
feeling pretty good.  His mood was described as good.  The 
impressions were PTSD and depression.  GAF was 80.  The 
veteran indicated in June 2000 that he had been "up and 
down."  He was having problems with some of his coworkers.  
He noted frequent flashbacks and nightmares.  PTSD was 
diagnosed.  GAF was 70.  When seen in December 2000 the 
veteran said that he had been "doing great."  He had been 
sleeping well, and the nightmares had almost stopped.  GAF 
was 70.

Psychiatric evaluations

According to a May 2000 VA psychiatric evaluation report, the 
veteran complained of flashbacks and nightmares of Vietnam.  
He was not taking any medication.  PTSD was diagnosed.  GAF 
was 80.

A psychiatric examination for VA compensation purposes was 
conducted by  O.D.M., M.D., in August 2000.  The veteran 
reported nightmares of Vietnam, insomnia, difficulty with 
impulse control and aggressiveness.  The veteran said that he 
had been fired from his last job in May 2000 after four 
months and that he had trouble keeping a job.  He was taking 
medication for his psychiatric disability.  On mental status 
examination, the veteran's speech was considered logical.  He 
did not have problems with delusions, hallucinations, or 
homicidal ideation; suicidal ideation was no more than 
fleeting.  He did not have symptoms suggestive of panic 
attacks.  He was well oriented, and his memory, 
concentration, insight and judgment were good.  The 
assessment was PTSD, moderate, chronic.  The examiner went on 
to note that the veteran clearly had occupational 
difficulties and seemed to have a confrontational attitude 
that led to poor relationships and frequent job changes.  GAF 
was 58.

According to a March 2001 statement from B.B.W., M.D., the 
veteran had chronic symptoms of PTSD, including continuous 
nightmares and recollections of two life-threatening events 
that occurred during service in Vietnam.  He had difficulty 
sleeping and difficulty with anger.  He was also described as 
socially detached and unable to maintain a job for any length 
of time.  Psychotherapy was strongly recommended for the 
veteran's PTSD.


Statement of the veteran's spouse

According to a June 2002 statement from the veteran's wife, 
who is also a registered nurse and had worked for two years 
as an inpatient psychiatric nurse and another two years 
supervising an acute psychiatric unit at a private hospital, 
the veteran had problems with chronic depression, insomnia, 
lack of concentration and an inability to maintain permanent 
employment.  The veteran did not trust anyone, including his 
family, was argumentative, and said inappropriate and 
insensitive things.  He forgot his brothers' names, has had 
long periods of isolation from his family, and had been 
unable to build any long-term personal relationships.  The 
veteran's wife also noted that she had to "diplomatically 
initiate personal hygiene and prompt time management" but 
that there were many days that the veteran could not perform 
normal activities.  The veteran was reportedly suspicious and 
non-compliant with prescribed medications.

The veteran's hearing testimony

The veteran testified at his June 2002 hearing that he did 
not have a relationship with anyone but his wife and daughter 
(hearing transcript page 11); and that he had insomnia, 
nightmares and flashbacks of Vietnam, depression, and was 
hypervigilant (transcript p. 22).  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 10 
percent disabling under Diagnostic Code 9411.  The schedular 
criteria have been set forth above.  Through his 
representative, he has contended that a 100 percent 
disability rating is appropriate.


(i.)  Schedular rating

The medical evidence, which has been reported in some detail 
above, demonstrates that the veteran's PTSD symptomatology 
causes occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as: 
depression, Vietnam flashbacks and nightmares, intrusive 
thoughts and memories, sleep disturbances, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
memory loss and difficulty in establishing and maintaining 
effective work and social relationships.

Overall, the medical evidence demonstrates that the veteran's 
PTSD manifestations include anger, depression, sleep 
problems, memory difficulties and isolation.  There is 
evidence that at times his functioning is not significantly 
impaired by PTSD (see, e.g., the December 2000 VA outpatient 
record, which included a GAF score of 70, which is indicative 
of mild symptomatology and a GAF of 80 in May 2000, which is 
indicative of virtually no psychiatric symptomatology).  The 
pattern portrayed by the evidence appears to indicate periods 
of relatively mild symptoms as well as periods of much more 
severe symptoms.  There is a suggestion in the report of the 
veteran's wife that the more severe symptomatology may be 
associated   
with noncompliance with prescribed medications.

It appears to the Board that the overall disability picture 
portrayed appears to approximate at least 50 percent.  As 
noted above, a 50 percent rating includes symptoms such as 
clear difficulty in establishing and maintaining effective 
work and social relationships, which the evidence 
demonstrates is present in this case.  

It must now be determined whether a rating in excess of 50 
percent can be assigned.  See AB v. Brown, 6 Vet. App. 35 
(1993) [applicable law mandates that when a veteran seeks an 
original or increased rating, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded].

As noted above, for a rating of 70 percent to be awarded, 
evidence must show pathology productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, near continuous panic or 
depression affecting the ability to function independently 
and effectively, spatial disorientation, and complete neglect 
of personal appearance and hygiene.  

The Board has identified certain evidence which is suggestive 
of problems consistent with the assignment of a 70 percent 
rating.  The veteran has expressed suicidal ideation [see the 
hearing transcript, page 21], although he has not acted on 
those ideas, which were described in the August 2000 VA 
examination report as "very fleeting and never serious".  The 
veteran's wife, a registered nurse, has said that she must 
remind him about his personal hygiene, and the veteran 
testified, in effect, that there are days when he is so 
depressed that he has no interest in personal hygiene.  
However, his hygiene has not been considered a problem in the 
examination and treatment records cited above.  

One of the requirements for a 70 percent rating is impaired 
impulse control, such as unprovoked irritability with periods 
of violence.  The veteran and his spouse have both indicated 
that this exists and is a significant problem with respect to 
both the veteran's social interactions and his ability to 
maintain employment.  Impaired impulse control is also a 
theme in the medical reports.  The August 2000 VA examiner 
reported that the veteran "clearly had occupational 
difficulties and seemed to hold a confrontational attitude 
that led to poor relationships and frequent job changes."  
Dr. B.B.W. noted the veteran's anger and stated: "He is 
detached socially and has never been able to maintain a job 
for any length of time.  He is intelligent, not lazy . . . 
but the effect of the trauma continues to this day."

The evidence of record indicates that the veteran indeed has 
not been able to hold jobs for any length of time.  In 
addition, the skill level required of the jobs he has held 
has declined over time.  Although he worked in sales and was 
evidently good at it, his last job was evidently as a helper 
at a pest control company [hearing transcript, page 17].  He 
has lost many jobs due to confrontations with supervisors 
[hearing transcript, pages 18-19].

There is evidence of record which is clearly against the 
assignment of a 70 percent rating.  GAF scores on file have 
varied from 80 in February 2000 to 58 in August 2000, which 
means that a number of examining and treating health care 
providers have assessed PTSD symptoms which have fluctuated 
from slight to moderate.  There is no evidence that the 
veteran has had obsessional rituals which interfere with 
routine activities, or that there is spatial disorientation.  
While he has sometimes complained of depression, this has 
evidently not been continuous.  His speech is not illogical, 
obscure or irrelevant, and there is no medical evidence of 
panic attacks.

The Board has carefully considered the matter of entitlement 
to a 70 percent rating and believes that such rating can be 
assigned with the application of 38 C.F.R. § 4.7, which has 
been referred to in the law and regulations section above.  
In short, the evidence, when read in the veteran's favor, 
appears to indicate to the Board that his PTSD symptomatology 
more nearly approximated that which is required for a 70 
percent disability rating than it does for a 50 percent 
rating.  In so concluding, the Board has placed great weight 
on the veteran's testimony, the statement of his wife, and 
the various medical reports, all of which indicate that his 
impaired impulse control is a substantial factor in his 
occupational and social impairment. 

The Board further concludes that a 100 percent evaluation is 
not warranted for PTSD because the evidence does not show 
symptomatology productive of total social and occupational 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place.  The evidence simply does not reflect that this is the 
case.  The veteran has never been hospitalized for PTSD; he 
has not had persistent delusions or hallucinations; there is 
no evidence of constant disorientation to time or place.  
There is no suicidal or homicidal behavior, although the 
veteran can become physically aggressive at times; he 
evidently has had no problems with the law.  There is no 
indication that he veteran cannot perform the activities of 
daily living, although evidently he is depressed at times and 
shows little interest in doing much.  There is little 
evidence of grossly inappropriate behavior, although he has 
had problems with supervisors, coworkers and other people 
with whom he interacts because he is argumentative and can 
say inappropriate, insensitive things.  

Thus, although the veteran through his accredited 
representative has suggested that a 100 percent rating is 
appropriate, the Board disagrees.  As indicated by the 
medical reports and the veteran's own presentation, the level 
of pathology associated with his service-connected PTSD is 
not of such extreme severity to be productive of total 
occupational and social impairment. 

In short, the Board believes that an increased disability 
rating, 70 percent, may be assigned under the circumstances 
here presented.

(ii.)  Fenderson considerations

As discussed above, since this case involves the appeal of an 
initially-assigned disability rating, Fenderson v. West, 12 
Vet. App. 119 (1999), applies.  Accordingly, in evaluating 
the veteran's PTSD disability, the Board must consider the 
concept of "staging" assigned disability ratings, that is 
awarding separate percentage evaluations for separate periods 
based on the facts found during the appeal period. 

The veteran filed an initial claim of entitlement to service 
connection for PTSD on March 28, 2000.  Service connection 
was granted by rating decision dated in December 2000, and a 
10 percent disability rating was assigned, effective March 
28, 2000.  See 38 C.F.R. § 3.400 (2001).  The Board will 
evaluate the veteran's PTSD symptomatology in an effort to 
determine when higher evaluations may be assigned.

The medical reports throughout the early part of 2000, which 
have been described in the factual background section above, 
indicate minimal problems with PTSD.   
However, a psychiatric evaluation report dated August 4, 2000 
indicates that the veteran's service-connected PTSD had 
become more severe.  It was noted on this evaluation that the 
veteran was taking medication and that he had been fired from 
his last job after only four months.  Moreover, while the 
veteran's GAF on examination in May 2000 was 80, and it was 
70 in June 2000, his GAF in August 2000 was 58.  

The Board believes that evidence of such increased severity 
allows for the assignment of a 50 percent disability rating 
beginning on August 4, 2000.  Prior to that time (i.e. after 
March 28, 2000 but before August 4, 2000), the veteran's PTSD 
symptoms were most consistent with the assignment of a 10 
percent rating.  As noted above, prior to August 4, 2000, he 
was working and was not taking medication for his psychiatric 
disability.  His GAF in February and May 2000 was 80, and it 
was 70 in June 2000, meaning that his symptomatology was 
considered slight to mild. 

With respect to the 70 percent rating, the Board believes 
that the March 19, 2001 report of Dr. B.B.W., quoted in part 
above, indicates that the veteran's service-connected PTSD 
pathology approximated the level consistent with the 
assignment of a 70 percent rating.  Although there appears to 
have been a temporary decrease in his psychiatric 
symptomatology when he received outpatient treatment in 
December 2000, at which time he stated that he was "feeling 
great" and his GAF was 70, he was not doing well when 
evaluated by Dr. B.B.W. in early 2001.  Dr. B.B.W.'s 
assessment is consistent with a decrease in functioning due 
to PTSD.  The Board is aware that the veteran held a job as a 
helper for a pest control company for a two and one half 
month period after March 2001, ending in the summer of 2001 
after a dispute with management.  Although this would be 
evidence against the assignment of a 70 percent rating as of 
March 19, 2001, the veteran's experiences in that job, which 
is the last job he held, reinforce Dr. B.B.W.'s conclusion 
that the veteran "has never been able to maintain a job for 
any length of time" due to his PTSD. 

In summary, the Board concludes that a 50 percent disability 
rating should be assigned, effective August 4, 2000 and a 70 
percent disability rating assigned effective March 19, 2001.  
To that extent, the appeal is allowed.


ORDER

An increased evaluation of 50 percent for PTSD is granted, 
effective August 4, 2000, subject to regulations applicable 
to the payment of monetary benefits.

An increased evaluation of 70 percent for PTSD is granted, 
effective March 19, 2001, subject to regulations applicable 
to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

